Carley, Presiding Judge.
Appellant appeals from an order of the juvenile court terminating her parental rights in her minor child.
1. “ ‘The appropriate standard of appellate review in a case of this sort is whether after reviewing the evidence in the light most favorable to the [judgment of the juvenile court], any rational trier of fact could have found by clear and convincing evidence that the natural parent’s rights to custody were lost. . . . The factfinding and weighing of evidence is to be done in the [juvenile] court under the clear and convincing evidence test. The reviewing court is to defer to the [juvenile] court in the area of factfinding and should affirm unless the appellate standard of review, here the rational factfinder test. . ., is not met. When we apply that test here we note the conflicting evidence presented to the [juvenile] court and conclude that a rational factfinder could have found by clear and convincing evidence ([present] parental . . . inability [which is likely to go unremedied, as is required] by OCGA § 15-11-81 (b))’ . . . [Cit.]” In the Interest of S. T., 201 Ga. App. 37, 40 (4) (410 SE2d 312) (1991). See also In the Interest of J. I. H., 191 Ga. App. 848, 850 (3) (383 SE2d 349) (1989); In the Interest of S. G. & T. G., 182 Ga. App. 95, 101 (354 SE2d 640) (1987). Compare Chancey v. Dept. of Human Resources, 156 Ga. App. 338 (1) (274 SE2d 728) (1980); R. C. N. v. State of Ga., 141 Ga. App. 490, 492 (233 SE2d 866) (1977). The general grounds are without merit.
2. Appellant’s remaining enumeration of error is moot.

Judgment affirmed. Pope, C. J., and Johnson, J., concur.